DETAILED ACTION
The following Office action concerns Patent Application Number 16/768,842.  Claims 1-3 and 6-15 are pending in the application.
The applicant’s amendment filed January 18, 2022 has been entered.
The previous rejection of claims 1-3 and 6-11 under 35 U.S.C. § 103 over Iseda et al, Wu, and Masuko et al is maintained in this action and discussed below.
Election by Original Presentation
Newly submitted claim 15 is directed to an invention that is independent or distinct from the invention as originally claimed because claim 15 is directed to a composition comprising a thermosetting resin which does not include an aromatic amine curing agent and an acrylic resin, whereas the original claims were directed to a resin composition.  Since the applicant has received an action on the merits for the originally claimed invention, this invention has been constructively elected for prosecution by original presentation.  Accordingly, claim 15 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. 
Claim Rejections - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 112 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 12 is rejected under 35 USC § 112(a) as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the art that the inventor had possession of the claimed invention at the time the application was filed.  In particular, the limitation “the amount of the compound (C)...is 5.45 parts by weight or more with respect to 100 parts by weight of the thermosetting resin (B),” which was added by amendment, is not supported by the specification. MPEP § 2163(II)(A)(3)(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 


Claims 1-3, 6 and 9-14 are rejected under 35 U.S.C. § 103 as being unpatentable over Iseda et al (US 2015/0252224) in view of Wu (US 10,273,384). 
Iseda et al teaches a conductive adhesive paste comprising conductive particles, thermosetting resin, initiator and solvent (par. 1, 9, 13, 56, 101).  The conductive particles include silver flake (par. 27, 30).  The thermosetting resin includes epoxy (par 14).  The solvent includes butyl carbitol acetate (diethylene glycol monobutyl ether acetate) (par. 102).  The composition is used to form an electrode (par. 1).  The composition is capable of being used to form a solar cell electrode because it is a conductive paste which is used to form electrodes (par. 1).  
Iseda et al does not teach that the initiator is a compound of claimed formula (1).
However, Wu teaches an epoxy adhesive composition comprising initiator CXC-1614 (col. 5, lines 1-2).  CXC-1614 is a compound of formula (1) according to the instant specification.  The initiator provides complete curing of the epoxy at low temperature (col. 4, lines 49-53).  The amount of 
The amount of conductive particles in the paste composition of Iseda et al is about 50-99 % by weight (par. 16).  The amount of initiator according to Wu is 0.02 to 5 % by weight (col. 5, lines 3-7).  Therefore, the amount of initiator is about 0.01-5 parts by weight with respect to 100 parts conductive particles in the paste composition of Iseda in view of Wu.
Regarding claims 9 and 10, the term “for forming a solar cell electrode” is a statement of the intended use of the claimed composition.  The conductive paste of Iseda et al in view of Wu is capable of being used to form a solar cell electrode because it comprises all the components and amounts thereof of the claimed composition.  Similarly, the treatment temperature during formation of an electrode is a statement of the intended use of the composition.   The composition of Iseda et al in view of Wu is capable of being treated at the claimed temperature because the composition comprises all the components and amounts thereof of the claimed composition.  
Regarding claims 12 and 13, Iseda et al teaches that the amount of epoxy resin and curing agent in the paste is about 1-. 
Claims 7 and 8 are rejected under 35 U.S.C. § 103 as being unpatentable over Iseda et al in view of Wu and further in view of Masuko et al (US 2008/0249257). 
Iseda in view of Wu teaches a conductive paste composition as described above.  Iseda in view of Wu does not teach that the composition includes phenoxy resin and coupling agent.
However, Masuko et al teaches a conductive paste comprising conductive particles, epoxy, phenoxy resin and coupling agent (par. 32).  The composition allows low-temperature curing and produces a conductive film having low resistance and good bonding strength (par. 32).  A person of ordinary skill in the art would have been motivated to combine the phenoxy resin and coupling agent of Masuko et al with the conductive adhesive composition of Iseda et al in view of Wu in order to obtain a conductive paste which permits low-temperature curing and 
Response to Arguments
The applicant argues that Iseda et al does not teach an epoxy resin.  However, Iseda et al specifically teaches that the paste includes epoxy resin (par. 14).
The applicant argues that Wu et al does not teach the claimed amount of initiator.  However, Iseda et al teaches that the amount of epoxy resin in the composition is about 1-50 % by weight (par. 16).  Wu teaches that the amount of initiator in the composition is 0.02 to 5 % by weight (col. 5, lines 3-7).  Using 2.5 % initiator of Wu and 25 % epoxy resin of Iseda, the resulting amount of initiator is 10 parts per 100 parts of epoxy by weight, which is within the claimed ranges.
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi, can be reached at 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on